Name: 2006/394/EC: Commission Decision of 31 May 2006 amending the Appendix to Annex XIV to the 2003 Act of Accession as regards certain establishments in the meat and fish sectors in Slovakia (notified under document number C(2006) 2073) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  European construction;  agri-foodstuffs;  technology and technical regulations;  Europe;  health
 Date Published: 2006-06-07; 2007-05-08

 7.6.2006 EN Official Journal of the European Union L 152/32 COMMISSION DECISION of 31 May 2006 amending the Appendix to Annex XIV to the 2003 Act of Accession as regards certain establishments in the meat and fish sectors in Slovakia (notified under document number C(2006) 2073) (Text with EEA relevance) (2006/394/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Annex XIV, Chapter 5, Section B, paragraph (d) thereto, Whereas: (1) Slovakia has been granted transitional periods for certain establishments listed in the Appendix (1) to Annex XIV to the 2003 Act of Accession. (2) The Appendix to Annex XIV to the 2003 Act of Accession has been amended by Commission Decisions 2004/463/EC (2), 2005/189/EC (3) and 2005/661/EC (4). (3) According to an official declaration from the Slovak competent authority one meat establishment has completed its upgrading process and is now in full compliance with Community legislation. One meat establishment on the list of establishments in transition has partially ceased its activities. One fish establishment has been closed. Those establishments should therefore be deleted from the list of establishments in transition. (4) The Appendix to Annex XIV to the 2003 Act of Accession should therefore be amended accordingly. For the sake of clarity, it should be replaced. (5) The Standing Committee on the Food Chain and Animal Health has been informed of the measures provided for in this Decision, HAS ADOPTED THIS DECISION: Article 1 The Appendix to Annex XIV to the 2003 Act of Accession is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 31 May 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ C 227 E, 23.9.2003, p. 1654. (2) OJ L 156, 30.4.2004, p. 138, corrected by OJ L 202, 7.6.2004, p. 95. (3) OJ L 62, 9.3.2005, p. 34. (4) OJ L 245, 21.9.2005, p. 18. ANNEX Appendix referred to in Chapter 5, Section B to Annex XIV (1) List of establishments, including shortcomings and deadlines for the correction of these shortcomings Veterinary approval number Name of the establishment Shortcomings Date of full compliance GA 6-2 Sered'skÃ ½ MP a.s., BratislavskÃ ¡ 385, Sered' Council Directive 64/433/EEC: Annex I, Chapter I, point 1(a), (b) and (g) Annex I, Chapter I, point 11 Annex I, Chapter II, point 14(a) 31.12.2006 (1) For the text of Annex XIV see OJ L 236, 23.9.2003, p. 915.